DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 18 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent’s 10,543,428 & 10,780,345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor fairly suggest according to the independent claims, a memory that stores player character operation information and viewpoint operation area information, the player character operation information being information on a player character operation area, the viewpoint operation area information being information on a viewpoint operation area, wherein the video game processing program product causes the computer to execute: setting the player character operation area and the viewpoint operation area so that the player character operation area and the viewpoint operation area do not overlap on the display screen; receiving a first operational input to the set player character operation area; controlling an action of the player character on a basis of the received first operational input via the player character operation area; receiving a second operational input to the set viewpoint operation area; and controlling a viewpoint or a position of a virtual camera in response to the received second operational input via the viewpoint operation area, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.R./Examiner, Art Unit 3715       

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715